Citation Nr: 1714170	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to December 1968, which included service in the Republic of Vietnam during the Vietnam Era.  For his service he received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In a December 2015 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  As such, those issues are no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

In April 2013, the Veteran testified before a Veterans' Law Judge (VLJ) at a Board videoconference hearing; a transcript of which has been associated with the claims file. 

In an October 2016 letter, the VA notified the Veteran that the VLJ who presided over the April 2013 hearing was no longer employed by the Board.  As he did not respond within 30 days of the letter, it is presumed that he did not want another hearing.

In February 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he suffers from PTSD stemming from his combat service in Vietnam.  See April 2013 Hearing Transcript.  More specifically, he testified at the April 2013 Board videoconference hearing that he was deployed to Vietnam twice.  See April 2013 Hearing Transcript at 3.  During his deployments, he engaged in combat in various locations in Vietnam.  Id. at 12.  He described that he was shelled at nearly every day, and things were blown up all around him.  Id. at 17.  As a result, the Veteran recalled "you got to be scared," and "[i]f not, you're not alive."  When he returned from Vietnam, he stated he began experiencing nightmares and some paranoia.  Id. at 14, 16.

The Veteran's service personnel records confirm that he participated in operations against insurgent forces.  See Combat History-Expeditions.  As the evidence of record establishes the Veteran engaged in combat with the enemy and the claimed in service stressor is related to that combat, the Board finds his lay testimony alone may establish the occurrence of the claimed stressor, in accordance with 38 C.F.R. 3.304(f)(2), (3) (2016).

Presently, for VA compensation purposes, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a)(2016), which mandates such a diagnosis must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  See 38 C.F.R. § 3.304(f) (2016).  

Previously, 38 C.F.R. § 4.125(a) provided that diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  This was updated effective August 4, 2014, when the VA issued an interim rule amending its Schedule for Rating Disabilities pertaining to mental disorders and its adjudicatory regulations.  See 79 Fed. Reg. 45,093, 45, 094 (Aug. 4, 2014).  This interim rule was adopted without change in the final rule.  See 80 Fed. Reg. 14,308 (March 19, 2015).  The provisions of the rule only apply to claims that are received by the VA or that are pending before the AOJ on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the AOJ.  Id.  As this claim was filed in November 2010, DSM-IV is the applicable diagnostic criteria for any acquired psychiatric disorder at issue.  See November 2010 Letter from Representative. 

In furtherance of his claim, the Veteran was afforded a VA examination in March 2011.  See March 2011 VA Examination Report.  Notably, the VA examiner diagnosed him with adjustment disorder with mixed anxiety and depressed mood secondary to his wife's health condition.  In addition, the VA examiner rendered a diagnosis of alcohol abuse in full sustained remission.  However, the VA examiner determined the Veteran did not meet the full criteria for a diagnosis of PTSD.

Contradicting the March 2011 VA Examination Report, the Veteran submitted a December 2011 letter from Dr. Jackson, his primary care physician.  Dr. Jackson stated the Veteran suffered from PTSD, which is related to his service.  Unfortunately, the December 2011 letter did not provide sufficient detail for the Board to appropriately evaluate the claimed disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In light of the December 2011 letter from Dr. Jackson, the Board remanded this matter for another VA examination in February 2015.  See February 2015 Board Decision.  In accordance with the remand directives, the Veteran was afforded another VA examination in September 2015.  See September 2015 VA Examination Report.  Following an examination, the September 2015 VA examiner concluded he did not meet the DSM-5 diagnostic criteria for PTSD nor any other psychiatric disorder. 

After a careful review of the September 2015 VA Examination Report, the Board finds it does not comply with the Board's February 2015 remand directives in that it does not: address the nature an etiology of the prior diagnoses of adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse; answer whether it is at least as likely as not these prior diagnoses are caused by or otherwise related to the Veteran's service; or, answer whether he has PTSD in accordance with DSM-IV diagnostic criteria.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  Consequently, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide or authorize the VA to obtain additional medical records from Dr. Jackson from June 2009 to the present as they pertain to his claimed PTSD.

2. A reasonable time after the above request has been made, return the Veteran's claims file to the September 2015 VA examiner for an addendum opinion.  If the September 2015 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the record, the examiner should:

a. Attempt to reconcile all prior diagnoses of an acquired psychiatric disorder in evidence during the pendency of the claim with the September 2015 examination findings.

Please be mindful of the March 2011 diagnoses of adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse.

b. If the prior diagnoses cannot be reconciled with the September 2015 examination findings, opine as to the nature and etiology of each diagnosed acquired psychiatric disorder.  

In rendering an opinion, the examiner should answer whether it is at least as likely as not (50 percent probability or more) each diagnosed psychiatric disorder is caused by or otherwise related to the Veteran's active duty service.

c. Opine as to whether the Veteran meets the DSM-IV diagnostic criteria for any other psychiatric disorder.

If so, the examiner should answer whether it is at least as likely as not (50 percent probability or more) each diagnosed psychiatric disorder is caused by or otherwise related to his active duty service

d. Opine as to whether the Veteran meets a diagnosis for PTSD under the DSM-IV diagnostic criteria.  

If so, opine as to whether it is at least as likely as not (50 percent probability or more) his PTSD is caused by or otherwise related to the stressor(s) he experience during active duty service, including his fear of hostile military or terrorist activity.

Please be mindful of the fact the Veteran's lay testimony is sufficient to establish the in service stressor.

3. Once an addendum opinion has been rendered, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




